                                            Case 4:18-cv-04597-HSG Document 101 Filed 06/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TAIRA DE BERNARDI, et al.,                      Case No. 18-cv-04597-HSG
                                   8                     Plaintiffs,                        SCHEDULING ORDER
                                   9              v.                                        Re: Dkt. No. 100
                                  10        CITY AND COUNTY OF SAN
                                            FRANCISCO,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                            ABDULLAH WAZWAZ, et al.,
                                  13                                                       Case No. 18-cv-05580-HSG
                                                         Plaintiffs,
                                  14                                                       Re: Dkt. No. 128
                                                  v.
                                  15
                                            CITY AND COUNTY OF SAN
                                  16        FRANCISCO,
                                  17                      Defendant.
                                  18
                                  19            In its Order Granting Preliminary Approval, the Court directed the parties to meet and
                                  20   confer and stipulate to a schedule of dates for various events. Having considered the parties’
                                  21   proposals, the Court SETS the following deadlines:
                                  22   //
                                  23   //
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28
                                         Case 4:18-cv-04597-HSG Document 101 Filed 06/15/21 Page 2 of 2




                                   1
                                                                  Event                                      Deadline
                                   2
                                              Deadline for Settlement Administrator to        July 1, 2021
                                   3          mail notice to all Collective Action Members
                                              Deadline for receipt of signed releases or      August 30, 2021
                                   4
                                              written objection(s) to the settlement
                                   5          Deadline for Administrator to deliver initial   September 14, 2021
                                              accounting of releases and objections to
                                   6
                                              parties
                                   7          Deadline for follow-up solicitation of          October 14, 2021
                                              releases
                                   8
                                              Deadline for Administrator to deliver final     October 29, 2021
                                   9          accounting of releases and objections to
                                              parties
                                  10
                                              Deadline for City to file notice of intention   November 15, 2021
                                  11          Filing deadline for final approval motion       December 10, 2021
                                              Final approval hearing                          January 20, 2022, at 2:00 p.m.
                                  12
Northern District of California
 United States District Court




                                  13         This terminates Docket Nos. 100 in case 4:18-cv-04597-HSG and 128 in case 4:18-cv-

                                  14   05580-HSG.

                                  15

                                  16         IT IS SO ORDERED.

                                  17   Dated: 6/15/2021

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
